Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com July 26, 2010 To the Board of Directors of MoJo Shopping, Inc. Henderson, Nevada To Whom It May Concern: Consent of Independent Registered Public Accounting Firm Silberstein Ungar, PLLC (formerly known as Maddox Ungar Silberstein, PLLC), hereby consents to the use in the Form 10-K/A Amendment No. 1, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by MoJo Shopping, Inc. of our report dated January 11, 2010, relating to the consolidated financial statements of MoJo Shopping, Inc., a Delaware Corporation, as of and for the years ending September 30, 2009 and 2008, and for the period from August 2, 2007 (inception) to September 30, 2009. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
